Order denying defendants’ motion to open inquest and set aside and vacate decision and judgment reversed on the facts and in the exercise of our discretion, and motion granted upon payment by defendants of taxable costs provided by the judgment. We think that the defendants, under the circumstances of the case, should not be deprived of an opportunity to contest the claim for damages made by the plaintiff, and we are of opinion that this court has the inherent power to grant the relief sought in furtherance of justice. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.